DETAILED ACTION
This action is responsive to the communications filed on 7/28/2020.
Currently, claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first and second paragraphs of 35 U.S.C. 112(a) and 112(b):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6 and 13-19 are rejected under 35 U.S.C. 112(a) as based on a disclosure which is not enabling.  The Examiner notes that dependent claim 6 and independent claim 13 are directed to the features represented by termination circuitry of instant figure 7, specifically resistors R5, R6, R7, and R8 as well as capacitors C7, C8, and C9.  The disclosure does not enable one of ordinary skill in the art to practice the invention without language representing resistors R7 and R8; and the parallel connection of resistors R7 and R8 to capacitors C7 and C8 (in the circuit of instant figure 7), which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Currently, claims 6 and 13 require the circuitry’s response to DC voltage (i.e. the claimed the “DC power supply” and the “first DC voltage”) via language representing DC).  Where capacitors act as an open-circuit/connect for DC signals (having zero hertz) after about five ‘time constants’ (this is general/fundamental knowledge in the art, lookup the time constant of the capacitor).  This knowledge can also be independent verified by looking at the impedance value of a capacitor ZC =             
                
                    
                        1
                    
                    
                        j
                        ω
                        C
                    
                
            
        ; where variable omega (            
                ω
            
        ) represents the frequency of a signal (in units of hertz).  Thus the impedance of capacitor for a DC signal (having 0 hertz) is infinity (a.k.a. an open-circuit).
	The instant claims require that the DC signal pass through the capacitors C7 and C8 in order to yield/generate ‘a second DC voltage approximately one half of the first DC voltage’ however the claimed circuitry (and connections thereof) per se cannot actually achieve this function/step (as addressed in the circuit analysis of capacitor for a circuit’s DC response supra).  Where the superimposed AC data signal (i.e. the DC and AC signals exist on the same pair of wires 14+16) does not change the circuit’s DC signal response.  
	Note that using the circuitry of instant figure 7 (and the components of the claimed RC termination circuits), the node connected to the top part of C9 would have a ‘DC voltage approximately equal to the half of the VPSE’s DC voltage’.  This is due to the DC response of the capacitors (which become open-connections) and DC response of inductors (which become closed-connections with trivial amounts of resistance/impedance) as well as “R5=R6” and “R7=R8” (see instant figure 7).

	Dependent claims 14-19 each fail to mitigate the rationale for the enablement rejection(s) of independent parent claim 13 and thus are rejected using similar rationale.

Claims 6 and 13-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 and 13-19 are rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the resistors R7 and R8; and the parallel connection of R7 and R8 to capacitors C7 and C8 (in the circuit of instant figure 7) the specific rationale is addressed above in the rejection under 35 U.S.C. 112(a); where the lack of enablement also renders the scope claims 6 and 13-19 to be indefinite 
	Additionally with regards to claim 13, claim 13 states “wherein the first RC termination circuit comprises a first resistor and a first capacitor connected in series 11between the first conductor [and] a second DC voltage approximately one half of the first DC voltage; 
	a second RC termination circuit coupled to the second conductor, wherein the second RC termination circuit comprises a second resistor and a second capacitor 5connected in series between the second conductor [and] the second DC voltage, and” (emphasis added).
	Aside from the grammatical errors, the Examiner notes that machine-type claims (as pursuant to 35 U.S.C. 101) are defined by structure; where a DC voltage is a signal NOT a physical structure or circuit, thus the cited limitations that represent the “second DC voltage” as structure renders the claim(s) to have indefinite scope.
	The Examiner recommends amending the language as follows: 
	a first RC termination circuit coupled to the first conductor, wherein the first RC termination circuit comprises a first resistor and a first capacitor connected in series 11between the first conductor and a first node having a second DC voltage approximately one half of the first DC voltage; 
	a second RC termination circuit coupled to the second conductor, wherein the second RC termination circuit comprises a second resistor and a second capacitor 5connected in series between the second conductor and the first node having the second DC voltage, and 
	The analysis and rejection of dependent claim 6 under 35 U.S.C. 112(b) is substantially similar to analysis and rejection (under 35 U.S.C. 112(b)) of independent claim 13 above.

Allowable Subject Matter
Claims 1-5, 7-12, and 20 are allowed; where the closest prior art are: 
Chiappe et al. (USPN 6,492,880) see figure 2.
Thomson et al. (US 2007/0077819) see figure 2.
	Chen et al. (US 2004/0239465) see figs. 2, 4, and 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231. The examiner can normally be reached Monday through Friday: 10am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        12/4/2021